THEA~TORNEYGENERAII~
                                   OF     TEXAS
                               AUSTIN.    'l-XCXAS 78711




                                  January      17, 1974


The Honorable Fred P.          Holub                      Opinion No.   H- 2,16
County Attorney
Matagorda   County                                        Re:   Circumstances  under
Bay City, Texas 77414                                           which persons under 16
                                                                years of age may marry,
pear   Mr.   Holub:                                             if at all

      You have requested our opinion “as to whether or not under the new
Family Code a person under the age of sixteen (16) years can obtain a
marriage  license from the County Clerk. ”

      In our opinion the Family Code allows a person under ,16 years of
age to obtain a marriage    License and to marry only if a district judge has
ordered a waiver of the age requirement     (16 years of age) “for good cause
shown. ‘I Section 1. 51(c), infra.

       The Legislature,     1973, amended provisions   of the Family Code with
respect to marriage     licenses  (Acts 1973, 63rd Leg.,   ch. 577, p. 1596).
Amended 6 1.07 provides in part:

              “(a) The county clerk       may not issue     a license   to the
              applicants if:

                 . .   .   .


                     “(3) either applicant is under 16 years of age
              and the waiver of age requirements     has not been
              ordered under the provisions    of Section 1.51(c) of
              this code; . . . .”

       Section 1. 51 refers to “Age Requirements. ” Subsection              (a) provides:
“A person under 16 years of age may not marry. ” However,                   subsection (c)
provides:




                                         ‘p.   1008
The Honorable   Fred   P.   Holub,   page 2     (H-216)




            “Upon petition in a district court in the name of
            the person seeking the waiver,    the court may order
            the waiver of the age requirement    prescribed in
            Subsection (a) for good cause shown. ”

      Section 2.41 provides    that the marriage   of persons under   .16’ years
of age is voidable, “unless    a waiver of the age,requirement   has been ordered.        ”

       It is therefore plain that a district judge, upon petition and       a showing
of good cause, and only then, may order the waiver of the 16 year           age
requirement    and that, with such an order, a person under the age         of 16 years
of age may obtain a marriage     license from the county clerk in the       state of
Texas.

                                       SUMMARY

                    Only upoq waiver of the age requirement by a
            district court upon proper petitions and proof of good
            cause. may a person under the age of 16 obtain a
            marriage    license in the state of Texas.

                                        Yours      very truly,




                                 u     Attorney       General    of Texas




DAVID M. KENDALL,           Chairman
Opinion Committee



                                       p.   1009